                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


LESHAUN BENJAMIN,

             Plaintiff,

      v.                                              Case No. 18-CV-570

ALICIA SANCHEZ,

             Defendant.


                                       ORDER


      Plaintiff Leshaun Benjamin, who is representing himself in this lawsuit under

42 U.S.C. § 1983, for the second time moves for appointment of counsel. (ECF No. 25.)

Chief District Judge Pamela Pepper denied Benjamin’s first motion for appointment

of counsel. (ECF No. 11.) Judge Pepper noted that the court must consider two factors

in deciding whether to exercise its discretion to recruit counsel: (1) whether Benjamin

made a reasonable attempt to obtain counsel on his own, and (2) whether Benjamin

is able to litigate the case himself, based on its complexity and difficulty. (ECF No. 11

at 9–10 (citing Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)), and Navejar v. Iyola,

718 F.3d 692, 696 (7th Cir. 2013))).

      Benjamin attaches letters from five attorneys or firms who declined to

represent him. (ECF No. 25-1.) He therefore satisfies the first Pruitt element. As to

the second element, he states that he cannot afford counsel, his case involves complex

issues, he is incarcerated, he has little knowledge of civil law, and he struggles with




       Case 2:18-cv-00570-PP-NJ Filed 07/23/20 Page 1 of 3 Document 26
mental illness. (ECF No. 25.) Unfortunately, these concerns are not unique to this

plaintiff or this case. And there simply are not enough lawyers available and willing

to volunteer for every similar case. See Henderson v. Ghosh, 755 F.3d 559, 564 (7th

Cir. 2014).

      I also recognize that Benjamin prepared this motion with the assistance of

another inmate, who he mentions in his motion. (ECF No. 25, ¶4.) It appears that

inmate may have assisted him in preparing his amended complaint, though the

complaint does not specify. Benjamin notes that he “will no longer be around” the

other inmate to receive his assistance. (Id.) For that reason, it may be appropriate to

revisit Benjamin’s request for assistance of counsel as this case proceeds. But this

case is still in the early stages of the proceedings, and the defendant has not yet been

served. As the case progresses, the legal and factual issues may become too complex

for Benjamin, his circumstances may change, or he may find himself unable to obtain

the information he believes he needs to prove his claims. Should that occur, it may be

appropriate to recruit counsel to represent the plaintiff. At this time, however, I will

DENY Benjamin’s motion.

      Benjamin also requests to proceed in forma pauperis. (ECF No. 23.) On

April 30, 2018, Benjamin paid the full $400 civil filing fee. There are no other fees he

must pay at this time. His motion is therefore moot, and I will DENY it as such.




                                      2
       Case 2:18-cv-00570-PP-NJ Filed 07/23/20 Page 2 of 3 Document 26
     THEREFORE, IT IS ORDERED that Benjamin’s motion to appoint counsel

(ECF No. 25) is DENIED without prejudice. His motion to proceed in forma

pauperis (ECF No. 23) is DENIED as moot.

     Dated in Milwaukee, Wisconsin this 23rd day of July, 2020.


                                    BY THE COURT:

                                    s/Nancy Joseph
                                    NANCY JOSEPH
                                    United States Magistrate Judge




                                     3
      Case 2:18-cv-00570-PP-NJ Filed 07/23/20 Page 3 of 3 Document 26
